         Case 1:16-cv-11512-DJC Document 153 Filed 05/29/20 Page 1 of 4



                          UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF MASSACHUSETTS


 ROBIN BREDA, on behalf of herself and
 all others similarly situated,

        Plaintiff,
 v.
                                                   Civil Action No. 1:16-cv-11512-DJC
 CELLCO PARTNERSHIP d/b/a
 VERIZON WIRELESS,

        Defendant.


                     JOINT MOTION FOR ENTRY OF STIPULATION AND
                         FOR TELEPHONIC STATUS CONFERENCE

       Plaintiff, Robin Breda (“Plaintiff”) and Defendant Cellco Partnership d/b/a/ Verizon

Wireless (“Defendant”) (Plaintiff and Defendant collectively, the “Parties”) respectfully request

that the Court enter a Stipulation Regarding Plaintiff’s Discovery Requests (“Stipulation”),

attached hereto as Exhibit A, and, in light of such Stipulation, schedule a telephonic status

conference with the Court to discuss a revised case management schedule. In support of their

motion, the Parties state as follows:

       1.      On March 24, 2020, the Parties jointly sought a telephonic Rule 16 status

conference with the Court to discuss case scheduling in light of the evolving situation regarding

COVID-19 as well as Plaintiff’s then-pending Motion for Order to Show Cause (“Show Cause

Motion”). (Dkt. No. 145).

       2.      On April 3, 2020, this Court denied the Show Cause Motion. (Dkt. No. 150).

Given its resolution of the Parties’ dispute underlying the Show Cause Motion, the Court likewise

denied the Parties’ joint request for a Rule 16 conference without prejudice. (Dkt. No. 151). In

                                               1
         Case 1:16-cv-11512-DJC Document 153 Filed 05/29/20 Page 2 of 4



light of the “timing of certain of the present discovery deadlines and the ongoing pandemic,” the

Court ordered that the Parties confer and jointly submit a proposed adjustment of the current case

deadlines. Id. The Court stated that it would “consider any such proposal provided that it keeps

the September 24, 2020 hearing date in place and any summary judgment/Daubert motions are

fully briefed at least 2 weeks before that hearing date.” Id.

       3.      The Parties have conferred regarding scheduling and, in light of the ongoing

pandemic as well as the reasons discussed herein, do not believe the September 24, 2020 hearing

date allows the Parties adequate time to complete discovery, including depositions of Defendant

and experts, and to fully brief a class certification motion.

       4.      On April 24 and 27, 2020, prior to the then-existing discovery deadline, Plaintiff

served a second and third set of discovery requests on Defendant (“Supplemental Discovery

Requests”), to which Defendant objected.          The Parties conferred about the Supplemental

Discovery Requests and additional call dialer records (“Dialer Records”) in the possession of a

third party (LiveVox). The Parties believe the additional Dialer Records will be useful in helping

the Parties and the Court assess class certification. As set forth in the attached Stipulation, in

order to avoid a further discovery dispute and further taxing the Court’s and Parties’ time and

resources, the Parties have agreed to suspend Defendant’s objections and responses to the

Supplemental Discovery Requests pending production of certain Dialer Records from LiveVox.

       5.      Since conferring with Plaintiff regarding the Dialer Records, Defendant has been

diligently working with LiveVox to determine the most efficient method for collecting the Dialer

Records. However, LiveVox estimates that it will take a minimum of two months to collect such

data. Thereafter, as set forth in the attached Stipulation, Plaintiff and her expert will require time


                                                  2
         Case 1:16-cv-11512-DJC Document 153 Filed 05/29/20 Page 3 of 4



to review and analyze the information produced. Plaintiff will then determine if she will reinstate

the Supplemental Discovery Requests.

       WHEREFORE, given the uncertainty surrounding COVID-19 and the timing of LiveVox’s

production of data, the Parties respectfully request that the Court (i) enter the attached Stipulation,

and (ii) schedule a telephonic status conference with the Court to discuss: (a) a revised case

management schedule for this proceeding, and (b) any other matter the Court deems appropriate.

Dated: May 29, 2020


Respectfully Submitted,


 ROBIN BREDA,                                         CELLCO PARTNERSHIP d/b/a VERIZON
                                                      WIRELESS,

 By her attorneys,                                    By its attorneys,

 /s/ Keith J. Keogh                                   /s/ David G. Thomas
 Keith J. Keogh (Pro Hac Vice)                        David G. Thomas (BBO # 640854)
 Ill. Bar No. 6257811IL                               Emily H. Bryan (BBO # 687935)
 Keogh Law, Ltd.                                      Greenberg Traurig, LLP
 55 W. Monroe St., Suite 3390                         One International Place, 20th Floor
 Chicago, Illinois 60603                              Boston, MA 02110
 312.726.1092 (office)                                Tel: (617) 310-6000
 312.726.1093 (fax)                                   Fax: (617) 310-6001
 keith@keoghlaw.com                                   thomasda@gtlaw.com
                                                      bryane@gtlaw.com
 Sergei Lemberg, Ct. Bar No. 25027CT
 Lemberg Law LLC
 43 Danbury Road
 Wilton, CT 06897
 203.653.2250 x5500 (office)
 203.653.3425 (fax)
 slemberg@lemberglaw.com
 Attorneys for Plaintiffs




                                                  3
         Case 1:16-cv-11512-DJC Document 153 Filed 05/29/20 Page 4 of 4



                                 CERTIFICATE OF SERVICE


        I hereby certify that this document filed through the ECF system will be sent electronically
to the registered participants as identified on the Notice of Electronic Filing and that paper copies
will be sent all those non-registered participants on May 29, 2020.


                                              /s/ David G. Thomas




                                                 4
